Order entered May 11, 2015




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-15-00587-CV

                             IN RE JOSEPH NASH, Relator

                    On Appeal from the Criminal District Court No. 7
                                 Dallas County, Texas
                         Trial Court Cause No. F12-54141-Y

                                         ORDER
                         Before Justices Lang, Fillmore, and Brown

       Based on the Court’s opinion of this date, we DISMISS relator’s petition for writ of

mandamus. We ORDER that relator bear the costs of this original proceeding.


                                                   /s/   ADA BROWN
                                                         JUSTICE